DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of group I, claims 1-4 and 6-10 in the reply filed on 08/26/2021 is acknowledged.
Status of Application
2.	The claims 1-10 are pending. Claim 5 is withdrawn from consideration. Claims 1-4 and 6-10 are examined on merits herein. 
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 01/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 contains limitations to a step of providing fibers in a reactor and thereafter using lasers to interact with said fibers and also with precursors. However, claim 3 depends from claims 1 and 2, which contain steps of forming fibers by deposition onto precursors, which are understood to be fibers uncoated with nuclear fuel material. It is therefore unclear if the fibers of claim 3, which are provided in the reactor, are different than the precursors of claim 1, and also how the interaction by laser acts to deposit the nuclear fuel over portions of the fibers. The role and nature of the precursors is unclear because of the added limitations of claim 3, because the limitations do not specify the nature of the laser interaction or the way in which a laser interacting with fibers and precursors leads to deposition on fibers. Whether the precursors become part of the claimed fibers of the preamble, or are eliminated during processing, is not clear from the limitations, and thus the scope of claim 3 is ambiguous. Claim 3 is therefore indefinite under USC 112. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zabiego et al (US 2013/0163711).
	Regarding claim 1, Zabiego et al teaches a method for fabricating a nuclear fuel structure comprising providing a plurality of fibers arranged in the structure (see Fig. 1A, solid joint with open pores 3; paragraphs 0151-0152 fibrous structures; paragraph 0171, two-layer braid 3); forming a multilayer fuel region within at least one fiber of the plurality of fibers (see Fig. 1A, column of stacked pellets 5; paragraph 0151), wherein the multilayer fuel region comprises an inner layer region containing a nuclear fuel material (see Fig. 1A, pellets 5; paragraph 0151); and an outer layer region encasing the nuclear fuel material (see Fig. 1A, cladding 1; paragraph 0146).
	The Zabiego process thus constitutes a method wherein at least part of a fiber is formed and wherein the step of placing fibers in a reactor constitutes providing precursors (to the final, fuel-containing fiber structure) in a reactor. Zabiego further teaches that chemical vapor deposition is used for forming at least one layer of the multilayer fuel region (see paragraph 0153). This constitutes using CVD to form nuclear fuel material through chemical deposition interacting with the fibers. As such, each 
	Regarding claim 6, Zabiego et al teaches that the inventive fiber structure further comprises a solid interface portion that functions to inhibit mechanical interaction between pellets and cladding, and thus to inhibit fission reaction (see paragraphs 0065 and 0090). 
	Regarding claim 7, Zabiego et al teaches the production of a structure comprising the plurality of fibers containing therein a nuclear fuel component. 
	Regarding claim 8, Zabiego et al teaches a woven structure of fibers around a nuclear fuel core, and this structure would provide structural reinforcement thereof. 
	Regarding claim 9, Zabiego et al teaches an inner rod wrapped with the fibrous structure (see Fig. 1A). 
	Regarding claim 10, Zabiego teaches an outer cladding component to the inventive fiber structure (see paragraph 0146). This constitutes an outer tube structure, and the Zabiego woven fiber structure is thus wrapped inside the outer tube structure. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 2 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zabiego et al (US 2013/0163711) in view of Neall (GB 2553390 A).
	Regarding claim 2, the claim differs from Zabiego et al as applied above because while Zabiego teaches that CVD is used to form the nuclear fuel fiber structure, it does not teach laser chemical vapor deposition for this process. However, it would have been obvious to one of ordinary skill in the art to modify Zabiego in view of Neall in order to use laser CVD for the fiber structure formation process, because Neall teaches a process of producing a nuclear fuel rod structure comprising a fiber weave thereon, and specifies using laser driven chemical vapor deposition to form a plurality of fibers in the weave (see page 4, lines 15-20). Neall teaches that the use of said laser CVD allows for the selective infill of a fiber weave; this would be understood by one of ordinary skill in the art to be an advantageous result when also forming the fiber structure containing nuclear fuel component taught by Zabiego. As such, one would have had motivation to use laser assisted CVD as the CVD process called for by Zabiego. One would have had a reasonable expectation of success in the modification because Zabiego and Neall teach similar processes for producing nuclear fuel-containing fiber structures. Each limitation of instant claim 2 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 4, Neall teaches the use of a plurality of lasers that each form a fiber in the inventive fiber structure (see page 7, lines 4-5 and 15-20). 
Conclusion
12.	No claim is allowed.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW7 February 2022